United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2307
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                             Nicholas Anthony Garcia,

                       lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                      Appeal from United States District Court
                 for the Southern District of Iowa - Council Bluffs
                                  ____________

                            Submitted: January 15, 2019
                              Filed: January 28, 2019
                                   [Unpublished]
                                  ____________

Before COLLOTON, SHEPHERD, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      Nicholas Garcia directly appeals the sentence the district court1 imposed after
he pleaded guilty to drug and firearm offenses. His counsel has filed a brief under

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
Anders v. California, 386 U.S. 738 (1967), challenging the sentence as substantively
unreasonable.

      After careful review, we conclude that the district court did not impose an
unreasonable sentence. The district court properly considered the factors set forth in
18 U.S.C. § 3553(a), and the sentence it imposed was below the advisory guideline
range. See United States v. Torres-Ojeda, 829 F.3d 1027, 1030 (8th Cir. 2016).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm.
                      ______________________________




                                         -2-